Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 03/25/21 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/25/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPub 2011/0220704).
Claim 1:  Liu teaches [0002] a method of joining a semiconductor die to a substrate, the method comprising: applying a solder preform (101) to a metal region of the semiconductor die [0024] or to a metal region of the substrate [0024], the solder preform having a maximum thickness of 30 um [0023] and a lower melting point than both the metal region of the semiconductor die and the metal region of the substrate [0024]; forming a soldered joint between the metal region of the semiconductor die and the metal region of the substrate via a diffusion soldering process and without applying pressure directly to the semiconductor die; and setting a soldering temperature of the diffusion soldering process so that the solder preform melts and fully reacts with the metal region of the semiconductor die and the metal region of the substrate to form one or more intermetallic phases throughout the entire soldered joint [0022-0026], each of the one or more intermetallic phases having a melting point above the melting point of the preform and the soldering temperature.  It is noted that the metal region of the substrate is made of Cu and the preform made of Sn-Ag which has a lower melting point.  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the 
Claim 2:  Liu teaches the solder preform has a maximum thickness of 15 um [0023].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness maximum is critical. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the 
Claim 3:  Liu teaches the solder preform has a maximum thickness of 7 um [0023].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness maximum is critical. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the thickness of the preform to have a maximum of 30um as it would be discoverable through routine experimentation.
Claim 4:  Liu teaches the metal region of the semiconductor die and the metal region of the substrate comprise the same metal or metal alloy [0024], and wherein a single intermetallic phase is formed throughout the entire soldered joint by the diffusion soldering process [0022-0026].  

Claim 6:  Liu teaches the solder preform comprises Sn/Ag/Cu, Sn/Ag, Sn/Ag/Sb, Sn/Sb, Sn/Cu or Au80/Sn20 [0022-0026].  
Claim 7:  Liu teaches the substrate is a leadframe or a metal clip, and wherein the metal region of the substrate is a die attach region of the leadframe or the metal clip [0002].  
Claim 9:  Liu teaches the metal layer comprises and/or is plated with Cu, Ni, Ag, Au, Pd, Pt, NiV, NiP, NiNiP, NiP/Pd, Ni/Au, NiP/Pd/Au, or NiP/Pd/AuAg [0024]. 
Claim 10:  Liu teaches the metal region of the semiconductor die is a metal layer applied to a back side or a front side of the semiconductor die (Fig. 1).  
Claim 11:  Liu teaches the metal layer comprises and/or is plated with Cu, Ni, Ag, Au, Pd, Pt, NiV, NiP, NiNiP, NiP/Pd, Ni/Au, NiP/Pd/Au, NiP/Pd/AuAg, NiV/Ag, NiV/Au, or NiSi/Ag [0024]. 
Claim 18:  Liu teaches applying the solder preform to the metal region of the semiconductor die or to the metal region of the substrate comprises: heating the semiconductor die; applying the solder preform to a front side or a back side of the semiconductor die; and stamping the solder preform with the semiconductor die [0022-0026].

Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPub 2011/0220704) as applied to claim 1 above and further in view of Ross et al. (US PGPub 2012/0305632)

Regarding claim 13, as described above, Liu substantially reads on the invention as claimed, and Liu teaches [0022-0026] the diffusion soldering process comprises: placing the semiconductor die arranged on the solder preform and the substrate in a vacuum oven; and increasing the temperature of the vacuum oven to the soldering temperature for a duration over which the solder preform melts and fully reacts with the 
Claim 15:  Ross teaches (Fig. 5) the solder preform (501, 502) has a smaller width and/or a smaller length than the metal region of the semiconductor die prior to the diffusion soldering process, and wherein the solder preform melts and spreads over the entire metal region of the semiconductor die during the diffusion soldering process, so that the resulting soldered joint is thinner than the initial maximum thickness of the solder preform.  
Claim 16:  Ross teaches [0027] introducing formic acid, as part of the diffusion soldering process, into a vacuum oven that contains the semiconductor die, the solder preform and the substrate, to increase wettability of the metal region of the semiconductor die and the metal region of the substrate.  
Claims 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US PGPub 2011/0220704) as applied to claim 1 above and further in view of Heinrich et al. (US PGPub 2020/0035645)

Regarding claim 17, as described above, Liu substantially reads on the invention as claimed and Liu teaches applying the solder preform to the metal region of the semiconductor die or to the metal region of the substrate comprises applying the solder preform to a front side or a back side of a semiconductor wafer which includes the semiconductor die.  Liu does not teach a plurality of additional semiconductor dies; and after applying the solder preform to the front side or the back side of the semiconductor wafer, singulating the semiconductor die and the plurality of additional semiconductor dies.  Heinrich teaches and a plurality of additional semiconductor dies; and after applying the solder preform to the front side or the back side of the semiconductor wafer, singulating the semiconductor die and the plurality of additional semiconductor dies [0032].  as a typical way of manufacturing individual chip onto a fixed common carrier.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method taught by Liu to have a 
Claim 8:  Heinrich teaches the substrate comprises a ceramic, and wherein the metal region of the substrate is a metal layer attached to the ceramic [0020].  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SARAH K SALERNO/Examiner, Art Unit 2814